DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1, 5, and 7-9, and the species of colorectal cancer cells in the reply filed on 02/11/2022 is acknowledged.
Upon further search and consideration, the Examiner has rejoined the species of “mammary cancer cells” with the elected species “colorectal cancer cells” for the genus of “live tumor cells”.

Claim Status
Claims 1, 5, 7-11, 13, 15, 17-22, 34, 40-41, 44, and 48 are pending in this US patent application. Claims 10-11, 13,15, 17-22, 34, 40-41, 44, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.
Claims 1, 5, and 7-9 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 07/26/2019 has been received and considered.

Claim Interpretation
Claim 9 recites product-by-process language, namely that the construct of claim 1 is grown in culture for a time of at least one week. Product-by-process limitations are limited only by the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113 (I). The instant specification does not indicate that culture of the construct for a time of at least one week results in any structural changes to the construct but, instead, indicates that the construct is viable in culture for at least one week (see page 16, paragraph 2; page 23, paragraph 2; Figure 3). As such, any viable construct that meets the structural requirements of claim 1 will be interpreted to read on claim 9 as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey et al., Clin. Exp. Metastasis 30: 615-630 (2013).

Carey teaches the generation of spheroids from mammary epithelial cells and malignant mammary cells (see entire document, including page 617, left column, paragraphs 1-3). Epithelial/malignant coculture spheroids exhibited a core of malignant cells encased in a shell of epithelial cells (page 618, right column, paragraph 3; reads on claims 1, 5, and 9; see above under Claim Interpretation for the Examiner’s interpretation of claim 9). The spheroids were fluorescently labeled and fully embedded within collagen gels (page 618, right column, paragraph 4, to page 620, left column, paragraph 1; reads on claims 7-8; the Examiner notes that a collagen gel is a hydrogel).

Therefore, claims 1, 5, and 7-9 are anticipated by Carey and are rejected under 35 U.S.C. 102(a)(1).

Conclusion
 No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/17/2022